Per Curiam.
Following a jury trial in the county court, defendant was convicted of a violation of Neb. Rev. Stat. § 28-806(1) (Reissue 1979), a Class II misdemeanor, and was sentenced to probation *132for 2 years. His conviction was affirmed by the district court. He has appealed to this court, alleging essentially that the evidence was insufficient to sustain the judgment. We affirm.
Although the county court offered to appoint counsel to represent defendant, he refused to accept an attorney and insisted on representing himself. The court did appoint John H. Sohl as defendant’s legal assistant, who attended all court proceedings. Mr. Sohl conscientiously discharged his duties as such assistant, and not only submitted a brief in this court on defendant’s behalf but also appeared for argument.
We have examined the record in this case and it fully supports the findings and judgments of the county and district courts.
Affirmed.